REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance(duplicate of parent application 15/013,078, due to pending claims incorporating the same allowable matter as well as approved filing of a Terminal Disclaimed): the prior art of record (considered as a whole) neither anticipates nor makes obvious the configuration claimed for a vacuum cleaner having a removable drum for storing debris collected by a vacuum motor, the drum having in interior surface elevated from the bottom of the drum, an air inlet extending upward from the elevated surface to an opposed open inlet portion and a filter cage circumscribing the air inlet conduit and extending from the first end of the inlet conduit at the elevated surface to an opposite end that is adjacent to the opposed open inlet of the inlet conduit (“adjacent” as claimed is being understood under the common meaning of “close to”, such that independent claim 1 effectively claims the lengths of the inlet conduit and the filter cage to be nearly equal to locate the claimed second ends to be adjacent, similar to alternative wording of claim 24 that the lengths of the inlet conduit and the filter cage are at least a majority of the length of the other).
The closest relevant prior art found to suggest structure similar, is Salo et al. (US 6,341,404), having the claimed elevated interior surface, inlet conduit extending therefrom and filter cage circumscribing the inlet conduit, but failing to provide any motivation (found in the reference of prior art as a whole) to have the inlet conduit and filter cage extend nearly the same length as one another.  Therefore, the claims as amended above are considered to define over the prior art as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 June 2022